Citation Nr: 1243154	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a disability of the right lower extremity, claimed as residuals of a cold injury, and currently diagnosed as a disorder of the sural nerve of the right lower extremity. 

2. Entitlement to service connection for disability of the left lower extremity, claimed as residuals of a cold injury, and currently diagnosed as osteoarthritis of the left knee and a disorder of the sural nerve of the left lower extremity. 

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for residuals of a cold injury to the bilateral hands, currently diagnosed as carpal tunnel syndrome. 


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2010 and January 2012 the Board remanded the Veteran's claims for additional development.  The case is once again before the Board. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to service connection for cold injury residuals of the bilateral hands and service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The first recorded complaint of knee pain occurred more than fifty years after the Veteran's discharge from service.

2. The Veteran does not have a disability of the right lower extremity that is causally related to service.

3. The Veteran does not have a disability of the left lower extremity that is causally related to service.


CONCLUSIONS OF LAW

1. A disability of the right lower extremity, to include a disorder of the sural nerve, was not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  

2. A disability of the left lower extremity, to include osteoarthritis of the left knee or a sural nerve disorder, was not incurred in or aggravated by active military service, nor may service connection be presumed. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

In the present case, VA issued a VCAA notice letter to the Veteran in May 2007; prior to the initial adjudication of his claim. This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence. The May 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's VA and private medical records, his service treatment records, and a VA examination report. Although the National Personnel Records Center (NPRC) has reported that the Veteran's service treatment records would have been in an area destroyed by a 1973 fire, the claims file contains service treatment records that were obtained in 1954, albeit with an indication that service treatment records generated during the Veteran's service tenure in Korea were not available. However, given that the Veteran has reported he did not seek medical attention for the claimed disorders while in Korea, as well as the other extensive assistance afforded to the Veteran, the Board will proceed with adjudication of the two claims now decided. 

The Board has reviewed the record on appeal and finds no indication that there remains pertinent, outstanding evidence regarding the issues on appeal. Neither the Veteran nor his representative has argued otherwise. 

As noted in the Introduction, the Veteran's claim was remanded by the Board in November 2010 and January 2012. Specifically, in November 2010, the Board remanded the Veteran's claim in order to request that he identify all VA and non-VA health care providers who have treated him for his claimed disabilities from February 1953 to the present. The Veteran was also to be scheduled for VA orthopedic and neurologic examinations. The appeal was remanded in January 2012 in order to notify the Veteran that the service department has been unable to locate his service personnel records and records of in-service hospitalization, and to inform him of alternate forms of evidence he may submit. The January 2012 remand also requested that the Veteran identify the years that he received VA medical treatment and the medical facilities at which treatment was provided. Finally, the Veteran's relevant VA treatment records, to include records referenced during a July 2011 VA examination, were to be obtained and associated with the claims file. 

Following the November 2010 remand, the AMC requested the Veteran identify any VA or non-VA health care providers who have treated him for his claimed disabilities from February 1953 to the present in a November 2010 letter. The Veteran was also afforded a VA cold injury examination in July 2011 which addressed his orthopedic and neurologic symptoms.

Following the January 2012 remand, the AMC notified the Veteran of alternate forms of evidence that he may submit. This letter also requested the Veteran identify or submit any relevant treatment records.  The Veteran's VA treatment records, to include those referenced during the July 2011 VA examination, were obtained and associated with his virtual claims file.

While the AMC did not request the Veteran identify the years that he received VA medical treatment and the medical facilities at which treatment was provided, this has not resulted in any prejudice to the Veteran. Specifically, the AMC requested the Veteran identify or submit all relevant treatment records in a January 2012 letter. This letter also informed the Veteran that he could submit post-service medical records, old letters, medical bills, diaries, or other personal information he may have in his possession in support of his claim. 

Based on the above, the record indicates that the Board's remand instructions have been substantially complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). 

Here, the Veteran was initially afforded a VA examination in October 2007. Upon review, however, this examination was found to be inadequate by the Board in November 2010, and the Veteran's claim was remanded so that he could be scheduled for a new VA examination. 

The Veteran was provided an additional VA examination in July 2011. The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. While the Veteran initial requested a hearing before a Veterans Law Judge, in August 2010, he canceled his hearing request.

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate his claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

Lower Extremity Claims

The Veteran is seeking service connection for a disability of the right and left lower extremities. Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claims. 

As noted, although the Veteran's original service treatment records were received in 1954, an early notation of record indicates that any service treatment records from Korea were then unavailable. While the Veteran reported he did not seek medical treatment while in Korea, given the statement of unavailability, the Board has nonetheless directed additional assistance. O'Hare v. Derwinski, 1 Vet.App. 365 (1991). VA not only has a heightened obligation to explain its findings and conclusions, but a heightened duty to consider the benefit-of-the-doubt rule. O'Hare, 1 Vet.App. at 367; Dixon v. Derwinski, 3 Vet.App. 261, 263-64 (1992).
However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215 at 217-18  (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes 'signs' in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection presupposes a current diagnosis of the claimed disability. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992). The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet.App. 319 (2007).

Here, the Veteran contends that while serving in South Korea, he contracted pneumonia and frostbite and was hospitalized in January 1953. See a September 2007 statement. During an October 2007 VA examination, the Veteran stated that he was hospitalized for "knee problems" due to frostbite.  As a result of a prior Board decision, the Veteran is in receipt of service connection for a right knee disorder, characterized as osteoarthritis. 

Upon review, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of frostbite or a cold injury.  Clinical testing conducted during his February 1953 separation examination did not reveal any lower extremity abnormalities. Nevertheless, as a layperson, the Veteran is competent to report that he experienced frostbite while serving in Korea. See, e.g., Layno v. Brown, 6 Vet.App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

As was noted in November 2010, there is little reason at this point to question the Veteran's credibility as to having experienced severe cold in Korea and resultant discomfort and hospitalization during service."  38 U.S.C.A. § 1154(a) (mandating that in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence). 38 U.S.C.A. § 1154(a). 

There has been no evidence associated with the claims file following the Board's November 2010 remand which would suggest that the Veteran's report of exposure to extreme cold during service is not credible. Accordingly, based on the Veteran's competent and credible statements of cold exposure while serving in Korea, an in-service incident has been demonstrated. 

Further, the first post-service medical evidence of a knee disability is a May 2005 private treatment record which diagnosed the Veteran with moderate joint space narrowing and some degenerative changes. Electromyogram (EMG) testing conducted in April 2007 revealed an absent right sural response consistent with a sensory polyneuropathy. The July 2011 VA examiner stated that the Veteran had bilateral lower extremity sural nerve neuropathy. A current disability has therefore been demonstrated.

The Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral lower extremity disabilities in July 2011. During the examination, the Veteran reported that he has experienced chronic pain and stiffness following his in-service cold exposure. He reported that he sought treatment for his knee pain once in 1970 and again 2007. 

In rendering an opinion as to the etiology of the Veteran's diagnosed left knee osteoarthritis, the examiner stated that this disability "did not begin during active service or within one year of his discharge from active service, and is not related to any incident of service." Instead, the examiner noted that, unlike his now service-connected right knee disability, the Veteran did not seek treatment for his left knee during service. The examiner also noted that the Veteran claimed to have sought treatment for knee pain on only one occasion during the 50 years that had elapsed between his separation from service and when he filed his claim for service connection. Most significant, however, was the examiner's rationale that osteoarthritis is a common finding in 81 year old individuals and the Veteran's disability is "most representative of the normal aging process."  

With respect to his diagnosed bilateral sural nerve neuropathy, the examiner stated that this disability did not have its onset during active service or within one year of service, because a September 2000 VA treatment record documented a normal peripheral nerve examination with no complaints of peripheral neuropathy. The examiner also noted that the Veteran's neuropathy is not related to his in-service cold exposure because "is not the type of disability that would result from a past cold injury." 

The Veteran is competent to report when he first noticed left knee pain or pain in his lower extremities because this requires only personal knowledge as it comes to him through his senses. Layno, supra. However, the Veteran's statements of ongoing left knee or bilateral lower extremity pain are not credible due to the negative separation examination; the absence of any documented complaint or treatment for more than fifty years after he separated from service, and the July 2011 VA examiner's opinion. 

Additionally, the Veteran has not submitted or identified any records describing any complaints or treatment for pain in his lower extremities between his military separation and the half a century that elapsed before he filed his claim. Nor has VA received any statements from the Veteran's friends and/or family describing continuous lower extremity pain.

Here, the Veteran's first documented complaint of pain in his lower extremities was made more than 50 years after he separated from military service. Maxson, supra.

To the extent that the Veteran contends that a medical relationship exists between his left knee osteoarthritis or bilateral lower extremity neuropathy and his active service, any such statements offered in support of his claim do not constitute competent evidence and are not probative. Although the Veteran is competent to testify as to symptoms he observes, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion. See Espiritu, supra. The evidence does not reflect that the Veteran currently possess a recognized degree of medical knowledge that would render his opinion on medical causation competent. 

Most critically, the Veteran's essential contention of a nexus between the in-service cold exposure and his current diagnoses has been fully investigated as mandated by the Court's decision in Jandreau. The examiner found that the Veteran's osteoarthritis is due to the normal aging process and his sural nerve neuropathy is not the type of disability that would result from his in-service cold exposure. 

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claims for service connection for disabilities of the bilateral lower extremities must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 



ORDER

Service connection for a disability of the right lower extremity, claimed as residuals of a cold injury, and currently diagnosed as a disorder of the sural nerve of the right lower extremity is denied.

Service connection for disability of the left lower extremity, claimed as residuals of a cold injury, and currently diagnosed as osteoarthritis of the left knee and a disorder of the sural nerve of the left lower extremity is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board must again remand the issues of entitlement to service connection for residuals of a cold injury to the bilateral hands and a left shoulder disability. Based on the evidence of record, the Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) with respect to these issues. (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).

In his April 2007 claim, the Veteran reported that he "had frostbite in both hands" while serving in Korea. As discussed above, the Veteran is competent to report experiencing frostbite and his statements are found to be credible. 38 U.S.C.A. 
§ 1154(a).

Multiple private and VA treatment records diagnose the Veteran with bilateral carpal tunnel syndrome. See, e.g., a March 2007 private nerve conduction report. During the July 2011 VA examination, however, the Veteran was diagnosed with bilateral C8 and T1 radiculopathy. While the examiner rendered an opinion as to the etiology of the Veteran's radiculopathy, she did not provide an opinion as to the etiology of the Veteran's diagnosed carpal tunnel syndrome. The law mandates that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). Clemons v. Shinseki, 23 Vet.App. 1 (2009). 

Based upon the above, a VA examination is warranted to determine the etiology of the Veteran's carpal tunnel syndrome and its relationship, if any, to the Veteran's period of service.

In addition, in his April 2007 claim, the Veteran reported that he injured his left shoulder while lifting heavy boxes of ammunition. In its prior remand, the Board inadvertently did not direct the examiner to address this contention. 

While the July 2011 VA examination evaluated the Veteran's knee joints, the examiner did not conduct an orthopedic examination of the Veteran's left shoulder. In addition, the July 2011 VA examiner diagnosed the Veteran with bilateral C8 and T1 radiculopathy which resulted in pain in his left shoulder. While the examiner determined that this disability was not the result of the Veteran's in-service cold exposure, she did not comment on whether the disability was the result of the Veteran's claimed in-service shoulder injury. 

Based upon the above, a VA examination is warranted to determine the etiology of any identified carpal tunnel syndrome and left shoulder disability and their relationship, if any, to the Veteran's period of service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Request the Veteran identify all records of VA and non-VA health care providers who have treated him for his carpal tunnel syndrome and claimed left shoulder disability.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the appellant identifies.  

(b) The appellant must also be advised with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA joints examination by a physician with appropriate expertise. The purpose of the examination is to determine the nature of the Veteran's claimed left shoulder disability and whether any identified disorder began during active service or is related to any incident of service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated. 

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the September 8, 2011 VA treatment record which documents the Veteran's complaints of left arm pain that has been a longstanding problem, and the July 2011 VA examination report which diagnoses the Veteran with C8 and T1 radiculopathy secondary to degenerative disc disease of the cervical spine. 

c. The physician must consider the Veteran's lay statements of injuring his left shoulder while lifting heavy boxes of ammunition and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

d. All indicated tests and studies must be performed. 

e. The physician must provide a diagnosis for any orthopedic or neurological left shoulder disability found from considering the claims file and from examining the Veteran. 

f. The examiner must provide an opinion as to whether any identified left shoulder disability began during active service or is related to any incident of service. 

g. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  

h. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. After waiting an appropriate time period for the Veteran to respond, the RO/AMC must schedule the Veteran for a VA carpal tunnel examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's diagnosed bilateral carpal tunnel syndrome and whether this disability began during active service or is related to any incident of service, to include his cold exposure. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated. 

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the March 2007 nerve conduction study which identified bilateral carpal tunnel syndrome.

c. The physician is to assume that the Veteran's statements of in-service cold exposure to his bilateral hands are credible. 

d. All indicated tests and studies must be performed. 

e. The examiner must provide an opinion as to whether the Veteran's carpal tunnel syndrome began during active service or is related to any incident of service. 

f. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  

g. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

4. After completing all indicated development, the RO/AMC must readjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, then the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


